Citation Nr: 1420044	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  10-32 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. Havelka, Counsel





INTRODUCTION

The Veteran served on active duty from March 1966 to January 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issue of entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD) is remanded.


FINDING OF FACT

The Veteran's current bilateral hearing loss disability cannot be reasonably disassociated from his military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran served in combat in Vietnam as an Army artillery officer.  His entrance examination was conducted in October 1965.  During this period of time, service department audiological examinations were conducted using American Standards Association (ASA) units of measurement.  Current audiological examination standards use International Standards Organization (ISO) units of measurement.  Accordingly, the Board has converted the audiology data reported in ASA units on this examination report to ISO units below.  On entry examination pure tone thresholds, in decibels in ISO units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
X
15
LEFT
20
15
20
X
20

In March 1966, a flight examination of the Veteran was conducted.  Again, the Board has converted the audiology data reported in ASA units on this examination report to ISO units below.  On examination pure tone thresholds, in decibels in ISO units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
X
20
LEFT
15
20
25
X
35

In January 1968, separation examination of the Veteran was conducted.  Because of the date of this examination, audiological examination standards used were ISO units of measurement, so no conversion is necessary.  On examination pure tone thresholds, in decibels in ISO units, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
X
25
LEFT
0
10
15
X
35

Hearing loss for VA purposes is not shown in service.  38 C.F.R. § 3.385.  However, the audiological findings on service separation show an upward shift in the tested thresholds from the audiological findings on service entrance.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (holding that if hearing loss as defined by 38 C.F.R. § 3.385 is not shown in service or at separation from service, service connection can be established if medical evidence shows that it is actually due to incidents during service).  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, VA must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Id. at 159.  

A September 2007 letter from the Veteran's private physician notes his military history as an artillery officer, and being wounded in action in a grenade attack.  The physician stated that the Veteran has "noted worsened hearing acuity over the years, most likely directly attributable to his time as an artillery officer."  

VA audiology examinations of the Veteran were conducted in December 2008 and January 2013.  The findings on these examinations clearly establish that the Veteran has a current bilateral hearing loss disability.  See 38 C.F.R. § 3.385.  

The Veteran has a current hearing loss disability; the key issue is the nexus to service.  The 2008 VA examiner indicated that the January 1966 Army examination revealed a pre-existing left ear hearing loss which was not aggravated by service because of the lack of a hearing threshold shift.  The 2013 VA examiner offered a similar opinion, but went farther and stated that because of a lack of a hearing threshold shift, there was no objective evidence that the Veteran incurred acoustic trauma during service.  

Both VA examiners indicate negative medical opinions based on a lack of a hearing threshold shift during service.  The statement in 2013 medical opinion that there is no objective evidence of acoustic trauma in service is inaccurate as the evidence clearly establishes that the Veteran served in combat as an artillery officer and was wounded in action by a grenade blast.  Accordingly, the 2008 and 2013 VA medical opinions are of no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (finding that a medical opinion based on an inaccurate factual premise is not probative). 

The evidence of record shows acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385.  The post-service audiometric testing meets the requirements of 38 C.F.R. § 3.385.  The evidence of record does not show that the Veteran's current hearing disability is attributable to intercurrent causes.  Moreover, the private medical opinion links the Veteran's current hearing loss to the acoustic trauma experienced in service.  Accordingly, service connection for bilateral hearing loss is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.  


REMAND

The Veteran claims entitlement to an initial disability rating in excess of 10 percent for PTSD.  The Veteran has specifically identified that he was treated for his PTSD at the Jacksonville, Florida Vet Center from June 2006 to January 2008.  These records have not been associated with the evidence of record, and must be obtained.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of the Veteran's response, the RO must attempt to obtain copies of the Veteran's PTSD treatment records from the Jacksonville, Florida Vet Center for the period of time from June 2006 to January 2008.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken above, to include a current VA examination if deemed necessary, the claim for an increased rating for PTSD must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


